CM/ECF - U.S. District Court:flnd                                  https://flnd-ecf.sso.dcn/cgi-bin/DktRpt.pl?11483882413835-L_1_0-1
                        Case 5:21-cr-00002-MTT-CHW Document 1 Filed 12/02/20 Page 1 of 11

                                    Query   Reports   Utilities     Help     What's New      Log Out

                                                                                                            UNSEALED

                                           U.S. District Court
                                 Northern District of Florida (Gainesville)
                          CRIMINAL DOCKET FOR CASE #: 1:04-cr-00006-AW-GRJ-7


          Case title: USA v. FERGUSON et al                              Date Filed: 02/24/2004
          Magistrate judge case number: 1:04-mj-00007-AK


          Assigned to: JUDGE ALLEN C WINSOR
          Referred to: MAGISTRATE JUDGE
          GARY R JONES

          Defendant (7)
          KENNETH BERNARD MILES                            represented by GEORGE WASHINGTON BLOW , III
          also known as                                                   GEORGE W BLOW III & ASSOCIATES
          KENNY LAMAR BROWN                                               205 PARSHLEY ST SW
          TERMINATED: 04/17/2006                                          LIVE OAK, FL 32064
          also known as                                                   386/362-6930
          KENT LAMAR BROWN                                                Fax: 386/362-6194
          TERMINATED: 04/17/2006                                          Email: georgeblow@windstream.net
          also known as                                                   LEAD ATTORNEY
          KENNETH LAMAR MILES                                             ATTORNEY TO BE NOTICED
          TERMINATED: 04/17/2006                                          Designation: CJA Appointment

                                                                           THOMAS L EDWARDS
                                                                           SCHACKOW MERCADANTE PA -
                                                                           GAINESVILLE FL
                                                                           4545 NW 8TH AVE
                                                                           GAINESVILLE, FL 32605
                                                                           352-377-7800
                                                                           Fax: 352-377-1442
                                                                           Email: tome@lawfl.net
                                                                           LEAD ATTORNEY
                                                                           Designation: Retained

                                                                           THOMAS EDWARD MILLER
                                                                           FEDERAL PUBLIC DEFENDER
                                                                           OFFICE - GAINESVILLE FL
                                                                           101 SE 2ND PL - STE 112
                                                                           GAINESVILLE, FL 32601
                                                                           352/373-5823
                                                                           Fax: 373-7644
                                                                           LEAD ATTORNEY
                                                                           Designation: Public Defender or



1 of 11                                                                                                        12/4/2020, 11:04 AM
CM/ECF - U.S. District Court:flnd                            https://flnd-ecf.sso.dcn/cgi-bin/DktRpt.pl?11483882413835-L_1_0-1
                        Case 5:21-cr-00002-MTT-CHW Document 1 Filed 12/02/20 Page 2 of 11

                                                                   Community Defender Appointment

          Pending Counts                                           Disposition
          None

          Highest Offense Level (Opening)
          None

          Terminated Counts                                        Disposition
          None

          Highest Offense Level (Terminated)
          None

          Complaints                                               Disposition
          None



          Plaintiff
          USA                                        represented by COREY J SMITH
                                                                    US ATTORNEY - TALLAHASSEE FL
                                                                    NORTHERN DISTRICT OF FLORIDA
                                                                    111 N ADAMS ST
                                                                    4TH FL
                                                                    TALLAHASSEE, FL 32301
                                                                    850-942-8430
                                                                    Fax: 850-942-8448
                                                                    Email: c.j.smith@usdoj.gov
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED
                                                                    Designation: Retained

                                                                   FRANCIS TODD WILLIAMS
                                                                   US ATTORNEY - GAINESVILLE FL
                                                                   NORTHERN DISTRICT OF FLORIDA
                                                                   300 E UNIVERSITY AVE
                                                                   STE 300
                                                                   GAINESVILLE, FL 32601
                                                                   352-378-0996
                                                                   Fax: 352-337-2653
                                                                   Email: frank.williams@usdoj.gov
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED
                                                                   Designation: Retained

                                                                   TERRY J FLYNN


2 of 11                                                                                                  12/4/2020, 11:04 AM
CM/ECF - U.S. District Court:flnd                            https://flnd-ecf.sso.dcn/cgi-bin/DktRpt.pl?11483882413835-L_1_0-1
                        Case 5:21-cr-00002-MTT-CHW Document 1 Filed 12/02/20 Page 3 of 11

                                                                   US ATTORNEY - TALLAHASSEE FL
                                                                   NORTHERN DISTRICT OF FLORIDA
                                                                   111 N ADAMS ST
                                                                   4TH FL
                                                                   TALLAHASSEE, FL 32301
                                                                   850-942-8430
                                                                   Fax: 850-942-8448
                                                                   Email: Theresa.Flynn@usdoj.gov
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED

                                                                   BRETT MELTZER
                                                                   P O BOX 1162
                                                                   WINDERMERE, FL 34786
                                                                   407-953-6271
                                                                   Email: brett.meltzer@aol.com
                                                                   TERMINATED: 08/12/2011

                                                                   GARY KENNETH MILLIGAN , II
                                                                   US ATTORNEY - TALLAHASSEE FL
                                                                   NORTHERN DISTRICT OF FLORIDA
                                                                   111 N ADAMS ST
                                                                   4TH FL
                                                                   TALLAHASSEE, FL 32301
                                                                   850/942-8430
                                                                   Fax: 850/942-8424
                                                                   Email: gary.milligan@usdoj.gov
                                                                   ATTORNEY TO BE NOTICED

                                                                   ROBERT O DAVIS
                                                                   US ATTORNEY - TALLAHASSEE FL
                                                                   NORTHERN DISTRICT OF FLORIDA
                                                                   111 N ADAMS ST
                                                                   4TH FL
                                                                   TALLAHASSEE, FL 32301
                                                                   850/942-8430
                                                                   Fax: 942-8424
                                                                   Email: rob.davis@usdoj.gov
                                                                   ATTORNEY TO BE NOTICED

                                                                   WINIFRED L ACOSTA
                                                                   US ATTORNEY - TALLAHASSEE FL
                                                                   NORTHERN DISTRICT OF FLORIDA
                                                                   111 N ADAMS ST
                                                                   4TH FL
                                                                   TALLAHASSEE, FL 32301
                                                                   850-942-8430
                                                                   Fax: 850-942-8448
                                                                   Email: winifred.nesmith@usdoj.gov
                                                                   ATTORNEY TO BE NOTICED



3 of 11                                                                                                  12/4/2020, 11:04 AM
CM/ECF - U.S. District Court:flnd                                       https://flnd-ecf.sso.dcn/cgi-bin/DktRpt.pl?11483882413835-L_1_0-1
                        Case 5:21-cr-00002-MTT-CHW Document 1 Filed 12/02/20 Page 4 of 11

                                                                              Designation: Retained

                                                                              CHRISTOPHER P CANOVA
                                                                              US ATTORNEY - TALLAHASSEE FL
                                                                              NORTHERN DISTRICT OF FLORIDA
                                                                              111 N ADAMS ST
                                                                              4TH FL
                                                                              TALLAHASSEE, FL 32301
                                                                              850/942-8430
                                                                              Fax: 942-8424
                                                                              Email: chris.canova@usdoj.gov
                                                                              ATTORNEY TO BE NOTICED


          Date Filed           #    Docket Text
          09/03/2004                Set/Reset Deadlines/Hearings as to KENNETH BERNARD MILES, SANDY
                                    EUGENE JOHNSON, TIMOTHY WIMS, JASON GREENE, DENNIS BUTLER,
                                    CEDRIC ERON FERGUSON JR: Jury Trial set for 10/4/2004 12:30 PM in
                                    Courtroom 1 before SENIOR JUDGE MAURICE M PAUL. (bkp, Gainesville)
                                    (Entered: 09/03/2004)
          09/30/2004          304 Minute Entry for proceedings held before Judge MAURICE M PAUL :Change of
                                  Plea Hearing as to KENNETH BERNARD MILES held on 9/30/2004 : Start: 3:05
                                  p.m. Conclusion: 3:55 p.m. Present: Corey Smith, George Blow, Bev Steifvater
                                  (Court Reporter Christine Bordenave.) (bkp, Gainesville) (Entered: 09/30/2004)
          09/30/2004          305 PLEA AGREEMENT as to KENNETH BERNARD MILES (bkp, Gainesville)
                                  (Entered: 09/30/2004)
          09/30/2004          306 STATEMENT OF FACTS by USA, KENNETH BERNARD MILES as to
                                  KENNETH BERNARD MILES filed in support of 305 Plea Agreement (bkp,
                                  Gainesville) (Entered: 09/30/2004)
          09/30/2004                Plea Agreement Accepted as to KENNETH BERNARD MILES (bkp, Gainesville)
                                    (Entered: 09/30/2004)
          09/30/2004          307 NOTICE OF HEARING as to KENNETH BERNARD MILES

                                         Sentencing set for 1/20/2005 10:00 AM in Courtroom 1 before SENIOR
                                         JUDGE MAURICE M PAUL.

                                               Note: If you or any party, witness or attorney in this matter
                                               has a disability that requires special accommodations, such
                                               as a hearing impairment that requires a sign-language
                                               interpreter or a wheelchair restriction that requires ramp
                                               access, please contact the Clerk's Office at least one week
                                               prior to the hearing (or as soon as possible) so arrangements
                                               can be made.

                                         s/ Blair K. Patton
                                         Courtroom Deputy Clerk(bkp, Gainesville) (Entered: 09/30/2004)




4 of 11                                                                                                             12/4/2020, 11:04 AM
CM/ECF - U.S. District Court:flnd                                        https://flnd-ecf.sso.dcn/cgi-bin/DktRpt.pl?11483882413835-L_1_0-1
                        Case 5:21-cr-00002-MTT-CHW Document 1 Filed 12/02/20 Page 5 of 11

          12/22/2004          376 PSR Letter as to KENNETH BERNARD MILES (bkp, Gainesville) (Entered:
                                  12/22/2004)
          01/18/2005          394 MOTION to Continue Sentencing by USA as to KENNETH BERNARD MILES.
                                  (SMITH, COREY) (Entered: 01/18/2005)
          01/18/2005                ACTION REQUIRED BY CHAMBERS: Chambers of Judge M. Paul notified that
                                    action is needed Re: 394 MOTION to Continue Sentencing filed by USA, setencing
                                    set for 1/20/05 (bkp, Gainesville) (Entered: 01/18/2005)
          01/18/2005          395 ORDER as to KENNETH BERNARD MILES granting 394 MOTION to Continue
                                  Sentencing filed by USA,, Set/Reset Deadlines/Hearings Sentencing reset for
                                  2/25/2005 11:30 AM in Courtroom 1 before SENIOR JUDGE MAURICE M PAUL..
                                  Signed by Judge MAURICE M PAUL on 1/18/05. (bkp, Gainesville) (Entered:
                                  01/19/2005)
          02/08/2005          403 MOTION to Continue Sentencing by USA as to KENNETH BERNARD MILES.
                                  (SMITH, COREY) (Entered: 02/08/2005)
          02/08/2005                ACTION REQUIRED BY CHAMBERS: Chambers of Judge M. Paul notified that
                                    action is needed Re: 403 MOTION to Continue Sentencing filed by USA, -
                                    sentencing set for 2/25/05. Note the case number cited on document is incorrect.
                                    (bkp, Gainesville) (Entered: 02/08/2005)
          02/16/2005          419 ORDER granting 403 MOTION to Continue Sentencing filed by USA,, Set/Reset
                                  Hearings Sentencing reset for 4/29/2005 10:00 AM before SENIOR JUDGE
                                  MAURICE M PAUL.. Signed by Judge MAURICE M PAUL on 2/16/05. (bkp,
                                  Gainesville) (Entered: 02/16/2005)
          03/14/2005          433 AMENDED NOTICE OF HEARING as to KENNETH BERNARD MILES

                                          Sentencing reset for 4/21/2005 02:30 PM before SENIOR JUDGE
                                          MAURICE M PAUL. Previous date: 4/29/05

                                                Note: If you or any party, witness or attorney in this matter
                                                has a disability that requires special accommodations, such
                                                as a hearing impairment that requires a sign-language
                                                interpreter or a wheelchair restriction that requires ramp
                                                access, please contact the Clerk's Office at least one week
                                                prior to the hearing (or as soon as possible) so arrangements
                                                can be made.

                                          s/ Blair K. Patton
                                          Courtroom Deputy Clerk(bkp, Gainesville) (Entered: 03/14/2005)

          04/12/2005          448 AMENDED NOTICE OF HEARING as to KENNETH BERNARD MILES

                                          Sentencing reset for 5/17/2005 02:00 PM before SENIOR JUDGE
                                          MAURICE M PAUL. Previous date: 4/29/05

                                                Note: If you or any party, witness or attorney in this matter
                                                has a disability that requires special accommodations, such
                                                as a hearing impairment that requires a sign-language
                                                interpreter or a wheelchair restriction that requires ramp


5 of 11                                                                                                              12/4/2020, 11:04 AM
CM/ECF - U.S. District Court:flnd                                       https://flnd-ecf.sso.dcn/cgi-bin/DktRpt.pl?11483882413835-L_1_0-1
                        Case 5:21-cr-00002-MTT-CHW Document 1 Filed 12/02/20 Page 6 of 11

                                               access, please contact the Clerk's Office at least one week
                                               prior to the hearing (or as soon as possible) so arrangements
                                               can be made.

                                         s/ Blair K. Patton
                                         Courtroom Deputy Clerk(bkp, Gainesville) (Entered: 04/12/2005)

          05/11/2005          479 MOTION to Continue Sentencing Hearing by USA as to KENNETH BERNARD
                                  MILES. (SMITH, COREY) (Entered: 05/11/2005)
          05/12/2005                ACTION REQUIRED BY CHAMBERS: Chambers of Judge M. Paul notified that
                                    action is needed Re: 479 MOTION to Continue Sentencing Hearing, set for 5/17/05
                                    filed by USA, (bkp, Gainesville) (Entered: 05/12/2005)
          06/07/2005          486 ORDER as to KENNETH BERNARD MILES granting 479 MOTION to Continue
                                  Sentencing Hearing filed by USA,, Reset Hearings Sentencing set for 8/18/2005
                                  03:00 PM before SENIOR JUDGE MAURICE M PAUL.. Signed by Judge
                                  MAURICE M PAUL on 6/7/05. (bkp, Gainesville) (Entered: 06/07/2005)
          08/12/2005          520 MOTION to Continue Sentencing Hearing by USA as to KENNETH BERNARD
                                  MILES. (SMITH, COREY) (Entered: 08/12/2005)
          08/12/2005                ACTION REQUIRED BY CHAMBERS: Chambers of Judge Paul notified that
                                    action is needed Re: 521 MOTION to Continue Sentencing Hearing filed by USA,,
                                    520 MOTION to Continue Sentencing Hearing filed by USA, (llt, Gainesville)
                                    (Entered: 08/12/2005)
          08/19/2005          523 ORDER as to KENNETH BERNARD MILES, DENNIS BUTLER granting motions
                                  [520} and {521} to continue sentencing, Reset Hearings Sentencing set for 9/23/2005
                                  09:30 AM for Dennis Butler and 9/23/05 at 10:00 a.m. for Kenneth Mile before
                                  SENIOR JUDGE MAURICE M PAUL.. Signed by Judge MAURICE M PAUL on
                                  8/19/05. (bkp, Gainesville) (Entered: 08/19/2005)
          08/19/2005                Reset Hearings as to KENNETH BERNARD MILES: Sentencing reset for 9/23/2005
                                    10:00 AM before SENIOR JUDGE MAURICE M PAUL. (bkp, Gainesville)
                                    (Entered: 08/19/2005)
          08/24/2005          525 AMENDED NOTICE OF HEARING as to KENNETH BERNARD MILES

                                         Sentencing reset for 10/20/2005 03:00 PM before SENIOR JUDGE
                                         MAURICE M PAUL. Previous date: 9/23/05

                                               Note: If you or any party, witness or attorney in this matter
                                               has a disability that requires special accommodations, such
                                               as a hearing impairment that requires a sign-language
                                               interpreter or a wheelchair restriction that requires ramp
                                               access, please contact the Clerk's Office at least one week
                                               prior to the hearing (or as soon as possible) so arrangements
                                               can be made.

                                         s/ Blair K. Patton
                                         Courtroom Deputy Clerk(bkp, Gainesville) (Entered: 08/24/2005)




6 of 11                                                                                                             12/4/2020, 11:04 AM
CM/ECF - U.S. District Court:flnd                                       https://flnd-ecf.sso.dcn/cgi-bin/DktRpt.pl?11483882413835-L_1_0-1
                        Case 5:21-cr-00002-MTT-CHW Document 1 Filed 12/02/20 Page 7 of 11

          09/16/2005          540 AMENDED NOTICE OF HEARING as to KENNETH BERNARD MILES

                                         Sentencing reset for 10/26/2005 02:00 PM before SENIOR JUDGE
                                         MAURICE M PAUL. Previous Date: 10/20/05

                                               Note: If you or any party, witness or attorney in this matter
                                               has a disability that requires special accommodations, such
                                               as a hearing impairment that requires a sign-language
                                               interpreter or a wheelchair restriction that requires ramp
                                               access, please contact the Clerk's Office at least one week
                                               prior to the hearing (or as soon as possible) so arrangements
                                               can be made.

                                         s/ Blair K. Patton
                                         Courtroom Deputy Clerk(bkp, Gainesville) (Entered: 09/16/2005)

          09/30/2005          546 AMENDED NOTICE OF HEARING as to KENNETH BERNARD MILES

                                         Sentencing reset for 12/2/2005 10:00 AM before SENIOR JUDGE
                                         MAURICE M PAUL. Previous date: 10/26/05

                                               Note: If you or any party, witness or attorney in this matter
                                               has a disability that requires special accommodations, such
                                               as a hearing impairment that requires a sign-language
                                               interpreter or a wheelchair restriction that requires ramp
                                               access, please contact the Clerk's Office at least one week
                                               prior to the hearing (or as soon as possible) so arrangements
                                               can be made.

                                         s/ Blair K. Patton
                                         Courtroom Deputy Clerk(bkp, Gainesville) (Entered: 09/30/2005)

          10/06/2005          550 Clerical Entry ONLY - Entry made by clerk to effect unsealing documents - per
                                  Order to Unseal Indictment as to CLEVELAND FERGUSON, SR, CARL DAVIS,
                                  JR, STEPHEN DUNLAP, BENJAMIN HAYDEN, CEDRIC ERON FERGUSON,
                                  JR, DAVID LARRY JONES, KENNETH BERNARD MILES, SANDY EUGENE
                                  JOHNSON, TIMOTHY WIMS, JASON GREENE, DENNIS BUTLER. . Signed by
                                  Judge MAURICE M PAUL on 9/28/05.(bkp, Gainesville) (Entered: 10/06/2005)
          11/14/2005          575 NOTICE Release of Lis Pendens Re: Forfeiture by USA as to KENNETH
                                  BERNARD MILES (SMITH, COREY) (Entered: 11/14/2005)
          11/15/2005                ACTION REQUIRED BY CHAMBERS: Chambers of Judge M. Paul notified that
                                    action is needed Re: 575 NOTICE Release of Lis Pendens Re: Forfeiture by USA as
                                    to KENNETH BERNARD MILES (SMITH, COREY) filed by USA, (bkp,
                                    Gainesville) (Entered: 11/15/2005)
          11/18/2005          579 MOTION to Continue Sentencing Hearing and Revocation of Supervised Release
                                  Hearing by USA as to KENNETH BERNARD MILES. (SMITH, COREY) (Entered:
                                  11/18/2005)




7 of 11                                                                                                             12/4/2020, 11:04 AM
CM/ECF - U.S. District Court:flnd                                       https://flnd-ecf.sso.dcn/cgi-bin/DktRpt.pl?11483882413835-L_1_0-1
                        Case 5:21-cr-00002-MTT-CHW Document 1 Filed 12/02/20 Page 8 of 11

          11/18/2005                ACTION REQUIRED BY CHAMBERS: Chambers of Judge M. Paul notified that
                                    action is needed Re: 579 MOTION to Continue Sentencing Hearing and Revocation
                                    of Supervised Release Hearing filed by USA - sentencing and revocation hearing set
                                    for 12/2/05 (bkp, Gainesville) (Entered: 11/18/2005)
          11/23/2005                Reset Hearings as to KENNETH BERNARD MILES: Sentencing set for 2/16/2006
                                    01:30 PM before SENIOR JUDGE MAURICE M PAUL. (bkp, Gainesville)
                                    (Entered: 11/23/2005)
          11/23/2005          580 ORDER granting 579 Motion to Continue as to KENNETH BERNARD MILES (7);
                                  granting 577 Motion to Continue as to JASON GREENE (10); granting 578 Motion
                                  to Continue as to DENNIS BUTLER (11) resetting sentencing for 2/16/06 - see order
                                  for specific times. Signed by Judge MAURICE M PAUL on 11/23/05. (bkp,
                                  Gainesville) (Entered: 11/23/2005)
          02/10/2006          597 MOTION for 5K1 Relief by USA as to KENNETH BERNARD MILES. (SMITH,
                                  COREY) (Entered: 02/10/2006)
          02/15/2006          601 MOTION to Continue Sentencing Hearing and Revocation of Supervised Release
                                  Hearing by USA as to KENNETH BERNARD MILES. (SMITH, COREY) (Entered:
                                  02/15/2006)
          02/15/2006                ACTION REQUIRED BY CHAMBERS: Chambers of Judge M. Paul notified that
                                    action is needed Re: 601 MOTION to Continue Sentencing Hearing and Revocation
                                    of Supervised Release Hearing filed by USA - sentencing set for 2/16/06 (bkp,
                                    Gainesville) (Entered: 02/15/2006)
          02/15/2006          604 Minute Entry for proceedings held before Judge MAURICE M PAUL :Motion
                                  Hearing as to KENNETH BERNARD MILES held on 2/15/2006 re 601 MOTION to
                                  Continue Sentencing Hearing and Revocation of Supervised Release Hearing filed by
                                  USA, written order to follow to include

                                          Sentencing reset for 3/31/2006 10:30 AM before SENIOR JUDGE
                                          MAURICE M PAUL. (Court Reporter None.) (bkp, Gainesville)
                                          (Entered: 02/15/2006)

          02/15/2006                ACTION REQUIRED BY CHAMBERS: Chambers of Judge M. Paul notified that
                                    action is needed Re: 604 Minute Entry for proceedings held before Judge MAURICE
                                    M PAUL :Motion Hearing as to KENNETH BERNARD MILES held on 2/15/2006
                                    re 601 MOTION to Continue Sentencing Hearing and Revocation of Supervised
                                    Release Hearing filed by USA, written order to follow (bkp, Gainesville) (Entered:
                                    02/15/2006)
          02/16/2006          612 ORDER as to KENNETH BERNARD MILES granting 601 MOTION to Continue
                                  Sentencing Hearing and Revocation of Supervised Release Hearing filed by USA,

                                          Sentencing reset for 3/31/2006 10:30 AM before SENIOR JUDGE
                                          MAURICE M PAUL.. Signed by Judge MAURICE M PAUL on
                                          2/16/06. (bkp, Gainesville) (Entered: 02/21/2006)

          02/21/2006          613 AMENDED NOTICE OF HEARING as to KENNETH BERNARD MILES

                                          Sentencing reset for 3/31/2006 10:30 AM before SENIOR JUDGE


8 of 11                                                                                                             12/4/2020, 11:04 AM
CM/ECF - U.S. District Court:flnd                                        https://flnd-ecf.sso.dcn/cgi-bin/DktRpt.pl?11483882413835-L_1_0-1
                        Case 5:21-cr-00002-MTT-CHW Document 1 Filed 12/02/20 Page 9 of 11

                                          MAURICE M PAUL.

                                                Note: If you or any party, witness or attorney in this matter
                                                has a disability that requires special accommodations, such
                                                as a hearing impairment that requires a sign-language
                                                interpreter or a wheelchair restriction that requires ramp
                                                access, please contact the Clerk's Office at least one week
                                                prior to the hearing (or as soon as possible) so arrangements
                                                can be made.

                                          s/ Blair K. Patton
                                          Courtroom Deputy Clerk(bkp, Gainesville) (Entered: 02/21/2006)

          03/28/2006          631 MOTION for Forfeiture of Property by USA as to KENNETH BERNARD MILES.
                                  (SMITH, COREY) (Entered: 03/28/2006)
          03/28/2006                ACTION REQUIRED BY CHAMBERS: Chambers of Judge M. Paul notified that
                                    action is needed Re: 631 MOTION for Forfeiture of Property filed by USA -
                                    sentencing set for 3/31/06 (bkp, Gainesville) (Entered: 03/28/2006)
          03/29/2006          632 PRELIMINARY ORDER of FORFEITURE as to KENNETH BERNARD MILES
                                  granting 631 MOTION for Forfeiture of Property filed by USA, . Signed by Judge
                                  MAURICE M PAUL on 3/29/06. (bkp, Gainesville) Modified on 4/2/2006 (tss,
                                  Gainesville). (Entered: 03/29/2006)
          03/31/2006          633 Minute Entry for proceedings held before Judge MAURICE M PAUL :Scheduling
                                  Conference as to KENNETH BERNARD MILES held on 3/31/2006 - Sentencing set
                                  for 3/31/06 continued to 4/12/06 at 1:00 p.m. (Court Reporter Christine Bordenave
                                  [USDC-Gainesville]) (tss, Gainesville) (Entered: 03/31/2006)
          03/31/2006          634 NOTICE OF HEARING as to KENNETH BERNARD MILES

                                    Sentencing RESET for 4/12/2006 at 01:00 PM before SENIOR JUDGE MAURICE
                                    M PAUL.

                                    Note: If you or any party, witness or attorney in this matter has a disability that
                                    requires special accommodations, such as a hearing impairment that requires a sign-
                                    language interpreter or a wheelchair restriction that requires ramp access, please
                                    contact the Clerk's Office at least one week prior to the hearing (or as soon as
                                    possible) so arrangements can be made.

                                    s/ TiAnn Stark
                                    Courtroom Deputy Clerk(tss, Gainesville) (Entered: 03/31/2006)
          04/03/2006          635 ORDER as to KENNETH BERNARD MILES pursuant to 633 Scheduling
                                  Conference - sentencing reset for 4/12/2006 at 01:00 PM before SENIOR JUDGE
                                  MAURICE M PAUL; signed by Judge MAURICE M PAUL on 4/3/06. (tss,
                                  Gainesville) (Entered: 04/04/2006)
          04/12/2006          636 Minute Entry for proceedings held before Judge MAURICE M PAUL :Sentencing
                                  held on 4/12/2006 for KENNETH BERNARD MILES (7), Count(s) 1, 3, Dismissed;
                                  Count(s) 1s, Imprisonment: 135 months to run concurrent with count 3s; S/Rls: 10
                                  years to run concurrent with count 3s; SMA: $100.00.; Count(s) 3s, Imprisonment:
                                  135 months to run concurrent with count 1s; S/Rls: 5 years to run concurrent with


9 of 11                                                                                                              12/4/2020, 11:04 AM
CM/ECF - U.S. District Court:flnd                                      https://flnd-ecf.sso.dcn/cgi-bin/DktRpt.pl?11483882413835-L_1_0-1
                        Case 5:21-cr-00002-MTT-CHW Document 1 Filed 12/02/20 Page 10 of 11

                                    count 1s; SMA: $100.00. No bond. (Court Reporter Christine Bordenave.) (bkp,
                                    Gainesville) (Entered: 04/12/2006)
           04/17/2006         637 JUDGMENT as to KENNETH BERNARD MILES (7), Count(s) 1, 3, Dismissed;
                                  Count(s) 1s, Imprisonment: 135 months to run concurrent with count 3s; S/Rls: 10
                                  years to run concurrent with count 3s; SMA: $100.00. No bond.; Count(s) 3s,
                                  Imprisonment: 135 months to run concurrent with count 1s; S/Rls: 5 years to run
                                  concurrent with count 1s; SMA: $100.00. No bond. . Signed by Judge MAURICE M
                                  PAUL on 4/17/06. (bkp, Gainesville) (Entered: 04/19/2006)
           04/19/2006         638 STATEMENT OF REASONS (Sealed) as to KENNETH BERNARD MILES. Copies
                                  to be distributed to attorney for defendant, USAO, and USPO only . Signed by Judge
                                  MAURICE M PAUL on 4/19/06. (bkp, Gainesville) (Entered: 04/19/2006)
           05/12/2006         656 Process Receipt and Return by USM as to KENNETH BERNARD MILES - re:
                                  forfeiture or property (bkp, Gainesville) (Entered: 05/12/2006)
           07/17/2006         680 Service by Publication by USM as to KENNETH BERNARD MILES (bkp,
                                  Gainesville) (Entered: 07/19/2006)
           07/17/2006         681 Process Receipt and Return by USM as to KENNETH BERNARD MILES -
                                  Preliminary Order of Forfeiture (bkp, Gainesville) (Entered: 07/19/2006)
           09/18/2006         689 NOTICE of Lis Pendens by USA as to KENNETH BERNARD MILES (STINSON,
                                  ROBERT) (Entered: 09/18/2006)
           10/12/2006         692 NOTICE RELEASE OF LIS PENDENS by USA as to KENNETH BERNARD
                                  MILES (STINSON, ROBERT) (Entered: 10/12/2006)
           02/13/2008         724 ACKNOWLEDGMENT by USA as to KENNETH BERNARD MILES re 632
                                  PRELIMINARY Order OF FORFEITURE. (Deposited $20, 000 in lieu of 1830
                                  Hannah Place on 2/12/2008.) (kdm) (Entered: 02/15/2008)
           02/21/2008         725 MOTION for Forfeiture of Property by USA as to KENNETH BERNARD MILES.
                                  (Attachments: # 1 Exhibit Waiver of Service and Consent to Forfeiture, # 2 Text of
                                  Proposed Order) (STINSON, ROBERT) (Entered: 02/21/2008)
           02/21/2008               ACTION REQUIRED BY DISTRICT JUDGE: Chambers of SENIOR JUDGE
                                    MAURICE M PAUL notified that action is needed Re: 725 MOTION for Forfeiture
                                    of Property by USA as to KENNETH BERNARD MILES. (bkp) (Entered:
                                    02/21/2008)
           02/27/2008         727 FINAL ORDER FORFEITURE as to KENNETH BERNARD MILES re: 725
                                  MOTION for Forfeiture of Property by USA as to KENNETH BERNARD MILES..
                                  Signed by SENIOR JUDGE MAURICE M PAUL on 2/27/08. (bkp) (Entered:
                                  02/28/2008)
           03/18/2008         732 PROCESS RECEIPT AND RETURN by USM as to KENNETH BERNARD MILES
                                  (bkp) (Entered: 03/19/2008)
           04/23/2008         743 PROCESS RECEIPT AND RETURN as to KENNETH BERNARD MILES (bkp)
                                  (Entered: 04/25/2008)
           11/01/2011               Judge update in case as to CLEVELAND TYRONE FERGUSON, JR, CARL
                                    DAVIS, JR, STEPHEN DUNLAP, CEDRIC ERON FERGUSON, JR, DAVID
                                    LARRY JONES, KENNETH BERNARD MILES, SANDY EUGENE JOHNSON,
                                    JASON GREENE, DENNIS BUTLER. MAGISTRATE JUDGE GARY R JONES


10 of 11                                                                                                           12/4/2020, 11:04 AM
CM/ECF - U.S. District Court:flnd                                https://flnd-ecf.sso.dcn/cgi-bin/DktRpt.pl?11483882413835-L_1_0-1
                        Case 5:21-cr-00002-MTT-CHW Document 1 Filed 12/02/20 Page 11 of 11

                                    added. MAGISTRATE JUDGE ALLAN KORNBLUM no longer assigned to case.
                                    (bkp) (Entered: 11/08/2011)
           02/24/2015         951 SUA SPONTE SEALED MOTION as to by KENNETH BERNARD MILES. (tss)
                                  (Entered: 02/24/2015)
           02/24/2015         952 SEALED ORDER re: 951 Sealed Motion as to KENNETH BERNARD MILES (7);
                                  signed by SENIOR JUDGE MAURICE M PAUL on 2/24/15 (copy mailed to USA,
                                  US Probation and Defendant) (tss) (Entered: 02/24/2015)
           02/07/2017         963 ORDER REASSIGNING CASE. Case reassigned to JUDGE MARK E WALKER
                                  for all further proceedings as to CLEVELAND TYRONE FERGUSON, JR, CARL
                                  DAVIS, JR, STEPHEN DUNLAP, BENJAMIN HAYDEN, CEDRIC ERON
                                  FERGUSON, JR, DAVID LARRY JONES, KENNETH BERNARD MILES,
                                  SANDY EUGENE JOHNSON, TIMOTHY WIMS, JASON GREENE, DENNIS
                                  BUTLER. SENIOR JUDGE MAURICE M PAUL no longer assigned to case. Signed
                                  by CHIEF JUDGE M CASEY RODGERS on 1/12/17. (bkp) (Entered: 02/07/2017)
           02/07/2017         964 ORDER REASSIGNING CASE. Case reassigned to JUDGE MARK E WALKER
                                  for all further proceedings as to CLEVELAND TYRONE FERGUSON, JR, CARL
                                  DAVIS, JR, STEPHEN DUNLAP, BENJAMIN HAYDEN, CEDRIC ERON
                                  FERGUSON, JR, DAVID LARRY JONES, KENNETH BERNARD MILES,
                                  SANDY EUGENE JOHNSON, TIMOTHY WIMS, JASON GREENE, DENNIS
                                  BUTLER. SENIOR JUDGE MAURICE M PAUL no longer assigned to case. Signed
                                  by CHIEF JUDGE M CASEY RODGERS on 1/12/17. (bkp) (Entered: 02/07/2017)
           09/24/2019         992 ORDER REASSIGNING CASE to JUDGE ALLEN C WINSOR for all further
                                  proceedings as to KENNETH BERNARD MILES signed by CHIEF JUDGE MARK
                                  E WALKER on 7/16/19. (tss) (Entered: 09/24/2019)
           10/08/2019         993 REQUEST FOR MODIFYING THE CONDITIONS OR TERM OF SUPERVISION
                                  WITH CONSENT OF OFFENDER AND ORDER as to KENNETH BERNARD
                                  MILES signed by JUDGE ALLEN C WINSOR on 10/8/19. (tss) (Entered:
                                  10/09/2019)
           12/03/2020       1010 NOTICE OF ATTORNEY APPEARANCE GARY KENNETH MILLIGAN, II
                                 appearing for USA. (MILLIGAN, GARY) (Entered: 12/03/2020)




11 of 11                                                                                                     12/4/2020, 11:04 AM
